Exhibit 10.18

 

ACCURIDE CORPORATION

 

SUPPLEMENTAL SAVINGS PLAN

 

(As amended and restated effective January 1, 2003)

 

ARTICLE I

PREAMBLE

 

Accuride Corporation (the “Company”) previously adopted the Accuride Corporation
Supplemental Savings Plan (the “Plan”), effective January 1, 1998.  The Company
now wishes to amend and restate the Plan, effective January 1, 2003, to
eliminate the Company contribution features of the Plan and to provide for the
distribution of any amounts previously allocated to the Employer Contributions
Accounts.  With this amendment and restatement, the Company also makes certain
other changes to the Plan.

 

The purpose of the Plan is to provide a select group of management or highly
compensated employees of the Company and certain of its affiliates with the
opportunity to defer a portion of their compensation.  As a result, the Plan
shall be considered to be a “top hat plan”, exempt from many of the requirements
of the Employee Retirement Income Security Act of 1974 (“ERISA”).  This Plan is
not intended to “qualify” for favorable tax treatment pursuant to Section 401(a)
of the Internal Revenue Code of 1986 (the “Code”) or any successor section or
statute.

 

ARTICLE II

DEFINITIONS

 

2.1          DEFINITIONS.

 

When a word or phrase appears in this Plan with the initial letter capitalized,
and the word or phrase does not begin a sentence, the word or phrase shall
generally be a term defined in this Section 2.1 or in the Preamble.  The
following words and phrases used in the Plan with the initial letter capitalized
shall have the meanings set forth in this Section 2.1, unless a clearly
different meaning is required by the context in which the word or phrase is
used:

 

(a)           “Account” or “Accounts” means the accounts which may be maintained
by the Plan Administrator to reflect the interest of a Participant under the
Plan.

 

(b)           “Affiliate” means (1) a corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as is the Company, (2) any other trade or business (whether or not
incorporated) controlling, controlled by, or under common control with the
Company (within the meaning of Section 414(c) of the Code), and (3) any other
corporation, partnership, or other organization which is a member of an
affiliated service group (within the meaning of Section 414(m) of the Code) with
the Company or which is otherwise required to be aggregated with the Company 
pursuant to Section 414(o) of the Code.

 

--------------------------------------------------------------------------------


 

(c)           “Base Salary” means the total regular salary paid by an Employer
to a Participant during the Plan Year, determined prior to any deferrals made by
the Employee under this Plan, the Savings Plan or a cafeteria plan within the
meaning of Code Section 125.  “Base Salary” excludes commissions, bonuses,
overtime, living or other allowances, contributions by an Employer under this
Plan or any other employee benefit plan of the Employer or other extra,
incentive, premium, contingent, supplemental, or additional compensation, all as
determined and defined by the Plan Administrator in the exercise of its
discretion.

 

(d)           “Beneficiary” means the person or trust that a Participant, in his
most recent written designation filed with the Plan Administrator, shall have
designated to receive his Accounts under the Plan in the event of his death.

 

(e)           “Board of Directors” means the Board of Directors of the Company.

 

(f)            “Cash Balance Contributions Account” means the Account maintained
to record the “Cash Balance Contributions”, if any, made by an Employer on
behalf of a Participant pursuant to the provisions of this Plan as in effect
prior to the adoption of this amended and restated Plan document.

 

(g)           “Change of Control”  For purposes of this Plan, a “Change of
Control” shall be deemed to have taken place at the time:  (1) when any “person”
or “group” of persons (as such terms are used in Sections 13 and 14 of the
Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”)), other than the Company or any employee benefit plan sponsored by the
Company, becomes the “beneficial owner” (as such term is used in Section 13 of
the Exchange Act) of 25% or more of the total number of the Company’s common
shares at the time outstanding; (2) of the approval by the vote of the Company’s
stockholders holding at least 50% (or such greater percentage as may be required
by the Certificate of Incorporation or By-Laws of the Company or by law) of the
voting stock of the Company of any merger, consolidation, sale of assets,
liquidation or reorganization in which the Company will not survive as a
separate entity, provided, that if a merger or consolidation would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent, either by remaining outstanding or by being converted
into voting securities of the surviving entity, at least 75% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, the merger or
consolidation will be disregarded; or (3) when the individuals who, at the
beginning of any period of two years or less, constituted the Board of Directors
of the Company cease, for any reason, to constitute at least a majority thereof,
unless the election or nomination for election of each new director was approved
by the vote of at least two-thirds of the directors then still in office who
were directors at the beginning of such period.

 

(h)           “Compensation” means the sum of a Participant’s Base Salary and
Incentive Compensation.  A Participant’s Retirement Allowance will be
disregarded.

 

(i)            “Deferral Contributions” means the Regular and Special Purpose
Deferral Contributions made by a Participant pursuant to Section 4.1.

 

2

--------------------------------------------------------------------------------


 

(j)            “Deferral Contributions Account” means the Account maintained to
record the Deferral Contributions made by a Participant pursuant to Section
4.1.  The Deferral Contributions Account shall be divided into as many
subaccounts as the Plan Administrator deems necessary to distinguish between the
different types of Deferral Contributions and the dates on which they are to be
distributed.

 

(k)           “Disability” For purposes of this Plan, a Participant shall be
conclusively presumed to be under Disability only during the period of time that
the Participant qualifies to receive, without considering any offsets, long-term
disability payments under his Employer’s Long Term Disability Insurance Plan.

 

(l)            “Distribution Date” means the date or dates selected by the
Participant and agreed to by the Plan Administrator on the form prescribed by
the Plan Administrator as the date or dates on which the Participant’s Special
Purpose Deferral Contributions are to be distributed to the Participant.

 

(m)          “Employee” means any individual classified by his Employer as a
common law employee of the Employer.  For this purpose, the classification that
is relevant is the classification in which such individual is placed by the
Employer for purposes of this Plan and the classification of such individual for
any other purpose (e.g., employment tax or withholding purposes) shall be
irrelevant.  If an individual is characterized as a common law employee of the
Employer by a governmental agency or court but not by the Employer, such
individual shall be treated as an employee who has not been designated for
participation in this Plan.

 

(n)           “Employer” means the Company and any Affiliate that has adopted
this Plan pursuant to Section 3.5.

 

(o)           “Employer Contributions Accounts” means the Cash Balance
Contributions Account, the Profit Sharing Contributions Account and the Matching
Contributions Account maintained for a Participant.

 

(p)           “Incentive Compensation” means the amount awarded to any
Participant in any year under the Accuride Corporation Annual Incentive
Compensation Plan or under any other incentive or bonus program adopted by his
Employer.

 

(q)           “Investment Fund” means the investment fund or funds established
by the Plan Administrator pursuant to Section 6.3.

 

(r)           “Matching Contributions Account” means the Account maintained to
record the “Matching Contributions”, if any, made by an Employer on behalf of a
Participant pursuant to the provisions of this Plan as in effect prior to the
adoption of this amended and restated Plan document.

 

(s)           “Normal Retirement Age” shall have the same meaning as provided
under the Retirement Plan.

 

3

--------------------------------------------------------------------------------


 

(t)            “Participant” means any Employee selected for participation
pursuant to Section 3.1.  Depending on the context, the term Participant also
may refer to a current or former Employee who no longer is making contributions
to the Plan but who has not received a distribution of all amounts to which he
is entitled.

 

(u)           “Plan Administrator” means the Company, but the Company may carry
out some or all of its responsibilities under the Plan in accordance with
Section 9.3.

 

(v)            “Plan Year” means the 12 month period beginning on each January 1
and ending on the next following December 31.

 

(w)           “Profit Sharing Contributions Account” means the Account
maintained to record the “Profit Sharing Contributions” made on behalf of a
Participant pursuant to the provisions of this Plan as in effect prior to the
adoption of this amended and restated Plan document.

 

(x)           “Regular Deferral Contribution” means a Deferral Contribution that
may only be distributed following a Participant’s termination of employment.

 

(y)           “Retirement Allowance”  with respect to any calendar year means
the amount a Participant is entitled to receive in accordance with the terms of
the Company’s Retirement Allowance Policy, as in effect and amended from time to
time.

 

(z)           “Retirement Plan” means the Accuride Retirement Plan, as in effect
and amended from time to time.  The Retirement Plan was formerly known as the
Accuride Cash Balance Pension Plan.

 

(aa)         “Savings Plan” means the Accuride Employee Savings Plan, as in
effect and amended from time to time.

 

(bb)         “Special Purpose Deferral Contribution” means a Deferral
Contribution that will become distributable upon a Distribution Date designated
by the Participant on the form prescribed by the Plan Administrator.

 

(cc)         “Trust Agreement” means that certain trust agreement established
pursuant to the Plan between the Company and the Trustee or any trust agreement
hereafter established, the provisions of which are incorporated herein by
reference.

 

(dd)         “Trustee” means the Trustee under the Trust Agreement.

 

(ee)         “Trust Fund” means all assets of whatsoever kind or nature held
from time to time by the Trustee pursuant to the Trust Agreement, without
distinction as to income and principal and without regard to source, (i.e.,
Employer or Participant contributions, earnings or forfeitures).

 

(ff)           “Valuation Date” means each day on which the New York Stock
Exchange is open for trading.

 

4

--------------------------------------------------------------------------------


 

2.2          CONSTRUCTION.

 

The masculine gender, where appearing in the Plan, shall include the feminine
gender (and vice versa), and the singular shall include the plural, unless the
context clearly indicates to the contrary.  Headings and subheadings are for the
purpose of reference only and are not to be considered in the construction of
this Plan.  If any provision of this Plan is determined to be for any reason
invalid or unenforceable, the remaining provisions shall continue in full force
and effect.  All of the provisions of this Plan shall be construed and enforced
in accordance with the laws of the State of Indiana, to the extent not preempted
by ERISA.

 

ARTICLE III

ELIGIBILITY

 

3.1          SELECTION OF PARTICIPANTS.

 

(a)           GENERAL RULE.  For purposes of Title I of ERISA, the Plan is
intended to be an unfunded plan of deferred compensation covering a select group
of management or highly compensated employees.  As a result, participation in
the Plan shall be limited to Employees who are properly included in one or both
of these categories.  From such group, the Plan Administrator shall select
Employees for participation in the Plan.  The Plan Administrator’s selections
shall be made in its discretion and shall be final and binding for all purposes
under this Plan.

 

(b)           NO WAITING PERIODS.  A Participant need not complete any
particular period of service in order to be eligible to make Deferral
Contributions.

 

(c)           LIMITATION OF PARTICIPATION.  The Plan Administrator, in the
exercise of its discretion, may exclude an Employee who otherwise meets the
requirements of this Section 3.1 from participation in the Plan.

 

3.2          PARTICIPATION ELECTIONS.

 

Each Participant shall make an election to participate in the Plan on such form
or forms and at such time as the Plan Administrator shall require.  In the
election, the Participant shall select the amount or rate of Deferral
Contributions to be made for the following Plan Year and shall characterize the
Deferral Contributions as either Regular or Special Purpose Deferral
Contributions.  If Special Purpose Deferral Contributions are being made, the
Participant also shall select a Distribution Date or Distribution Dates for such
Contributions.  If Regular Deferral Contributions are being made, the
Participant shall select the manner in which distributions are to be made from
the Participant’s Accounts and whether distributions are to commence immediately
following the Participant’s termination of employment or whether they are to be
postponed until the later of termination of employment or a specified date.  If
the Participant elects to make any type of Deferral Contributions, the
Participant shall authorize the reduction of the Participant’s Compensation in
an amount equal to his Deferral Contributions.  The election

 

5

--------------------------------------------------------------------------------


 

form or forms also may set forth such other information as the Plan
Administrator shall require.  If a Participant’s initial election form is
executed and delivered within 30 days of the day on which the Participant is
notified that he is eligible to participate in the Plan, the Participant’s
Deferral Contributions may be determined with reference to Compensation earned
on or after the first day of the first full payroll period next following
receipt of the election form by the Plan Administrator or as of such other
uniform date (not earlier than the first day of the next full payroll period) as
may be designated by the Plan Administrator.  If the Participant does not
execute and deliver an initial election form within the initial 30 day period,
the Participant’s Deferral Contributions may be determined with reference to
Compensation earned on or after the first day of the first payroll period in any
later Plan Year if the Participant executes and delivers the appropriate form or
forms to the Plan Administrator at least 30 days (or such other period specified
by the Plan Administrator pursuant to rules of uniform application) prior to the
first day of such Plan Year.

 

3.3          REVISED ELECTIONS.

 

A Participant must file a new election form prior to the beginning of each Plan
Year which shall set forth the amount or rate of his Deferral Contributions for
the new Plan Year, and also shall characterize the Deferral Contributions as
either Regular or Special Purpose Deferral Contributions.  If Special Purpose
Deferral Contributions are being made, the new election form also shall set
forth the Distribution Date or Distribution Dates for such Contributions.  The
new amount or rate of Deferral Contributions will only apply to Deferral
Contributions made for the relevant Plan Year and the new form must be filed at
least 30 days (or such other period specified by the Plan Administrator pursuant
to rules of uniform application) before the first day of such Plan Year.  A
Participant may change the method of distributions or the timing of the
commencement of distributions of Regular Deferral Contributions at any time by
filing the appropriate form as prescribed by the Plan Administrator.  The new
election will be honored only if the appropriate form is filed at least one (1)
year prior to the Participant’s termination of employment.  A Participant may
not change the Distribution Date for Special Purpose Deferral Contributions that
are made prior to the date on which a new election form is effective.  In a new
election form, however, the Participant may designate a different or additional
Distribution Date for Special Purpose Deferral Contributions to be made in the
future.

 

3.4          DISCONTINUANCE OF PARTICIPATION.

 

Once an individual is designated as a Participant, he will continue as such for
all future Plan Years unless and until the Plan Administrator specifically acts
to discontinue his participation or the Participant’s participation is suspended
pursuant to Section 5.3(c).  The Plan Administrator may discontinue a
Participant’s participation in the Plan at any time for any or no reason.  If a
Participant’s participation is discontinued, he will no longer be eligible to
make Deferral Contributions.  The Participant will not be entitled to receive a
distribution, however, until the occurrence of one of the events listed in
Articles V or VIII, unless the Plan Administrator, in the exercise of its
discretion, directs that a distribution be made as of an earlier date, in which
case the Participant’s Accounts shall be distributed on the same basis as if the
Participant’s employment had been terminated.

 

6

--------------------------------------------------------------------------------


 

3.5          ADOPTION BY AFFILIATES.

 

Any Affiliate of the Company may adopt this Plan with the approval of the Plan
Administrator.  Any Affiliate that permits an Employee to make Deferral
Contributions pursuant to Section 4.1 shall be deemed to have adopted this Plan
without any further action.  At the request of the Plan Administrator, however,
the Affiliate shall evidence its adoption of the Plan by an appropriate
resolution of its Board of Directors or in such other manner as may be
authorized by the Plan Administrator.  By adopting this Plan, the Affiliate
shall be deemed to have agreed to make the contributions called for by Article
IV, agreed to comply with all of the other terms and provisions of this Plan,
delegated to the Plan Administrator the power and responsibility to administer
this Plan with respect to the Affiliate’s Employees, and delegated to the
Company the full power to amend or terminate this Plan with respect to the
Affiliate’s Employees.

 

3.6          CHANGE IN AFFILIATE STATUS.

 

If an Affiliate that has adopted this Plan ceases to be an Affiliate of the
Company, that Affiliate shall no longer be an Employer and all Participants
employed by that Affiliate on the date the Affiliate ceases to be an Affiliate
shall be deemed to have terminated employment on such date.

 

3.7          SPECIAL ARRANGEMENTS.

 

The Company has the discretion to enter into special arrangements with
individuals which allow such individuals to receive benefits on some basis other
than pursuant to the provision of ARTICLES III, IV and V.  All such special
arrangements shall be set forth in writing.  The remaining provisions of this
Plan may apply to any such individual if the Company and the individual so
agree; provided, however, that if any provision of this Plan conflicts with a
provision included in the written document that describes the special
arrangement, the provision of the written document shall control.

 

ARTICLE IV

CONTRIBUTIONS

 

4.1          PARTICIPANT CONTRIBUTIONS.

 

(a)           GENERAL RULE.  For any Plan Year, a Participant may elect to defer
a portion of the Base Salary or Incentive Compensation otherwise payable to
him.  Any such deferrals shall be expressed in whole percentages or as a
specific dollar amount, as specified in the Participant’s election form.  Except
as otherwise provided in Section 13.4, amounts deferred shall be transferred by
the Company or the appropriate Affiliate to the Trust.  A Participant may not
elect to defer any portion of his Retirement Allowance.

 

(b)           REGULAR OR SPECIAL PURPOSE DEFERRAL CONTRIBUTIONS.  As provided in
Sections 3.2 and 3.3, in each election form filed by a Participant, the
Participant shall

 

7

--------------------------------------------------------------------------------


 

characterize his Deferral Contributions as Regular Deferral Contributions or
Special Purpose Deferral Contributions.  Pursuant to Article V, Regular Deferral
Contributions are only distributable following the Participant’s termination of
employment.  Special Purpose Deferral Contributions become distributable upon
the Distribution Date specified by the Participant. Unless the Plan
Administrator adopts rules limiting the number of Distribution Dates that a
Participant may specify, the Participant may designate any number of
Distribution Dates.

 

(c)           LIMITATIONS ON DEFERRALS.  The Plan Administrator may limit a
Participant’s Deferral Contributions in accordance with such uniform rules as it
may adopt from time to time.

 

(d)           CHANGE IN CONTRIBUTIONS.  As provided in Section 3.3, a
Participant must file a new election form prior to each new Plan Year to select
the amount or rate of Deferral Contributions for the following Plan Year.  If a
Participant does not file a new election form at such time, no Deferral
Contributions will be withheld from the Participant’s Compensation during the
following Plan Year.

 

(e)           SUSPENSION OF DEFERRAL CONTRIBUTIONS.  A Participant may suspend
the Deferral Contributions being made from his Base Salary at any time by so
notifying the Plan Administrator in writing and in accordance with such rules of
uniform application as the Plan Administrator may adopt from time to time.  If a
Participant suspends his Deferral Contributions with respect to Base Salary, the
Participant may not file a new election form electing to make Deferral
Contributions with respect to Base Salary until the December 1 of the year
following the year in which such suspension occurred.  The Deferral
Contributions made pursuant to such new election form may then commence in
accordance with the provisions of Section 3.3.  A Participant may not suspend
the Deferral Contributions being made from his Incentive Compensation.

 

4.2          EMPLOYER CONTRIBUTIONS.

 

Pursuant to the provisions of this Plan as in effect prior to the adoption of
this amended and restated Plan document, the Employer made Cash Balance
Contributions, Matching Contributions and Profit Sharing Contributions on behalf
of its eligible Employees.  These contributions were allocated to the
Participants’ Cash Balance Contributions Accounts, Matching Contributions
Accounts, and Profit Sharing Contributions Accounts.  All Cash Balance
Contributions, Matching Contributions, and Profit Sharing Contributions have
been discontinued, effective as of January 1, 2003.  The Cash Balance
Contributions Accounts, Matching Contributions Accounts, and Profit Sharing
Contributions Accounts will be distributed pursuant to Section 8.1.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V

IN-SERVICE DISTRIBUTIONS AND WITHDRAWALS

 

5.1          SPECIAL PURPOSE DEFERRAL CONTRIBUTIONS.

 

A Participant may designate a Distribution Date for Special Purpose Deferral
Contributions in his initial or any subsequent election form. If the Participant
makes such an election, the subaccount in the Participant’s Deferral
Contributions Account that is maintained in order to record the Special Purpose
Deferral Contributions that are to be distributed as of that Distribution Date
will be distributed to the Participant as of the Distribution Date in one lump
sum payment.  The Distribution Date election shall apply only to subaccounts
attributable to Special Purpose Deferral Contributions and no amounts
attributable to Regular Deferral Contributions subaccounts or Employer
Contributions Accounts will be distributed pursuant to a  Distribution Date
election.  As a general rule, the death, Disability, or other termination of
employment of a Participant shall not have any impact on the timing of the
distribution of Special Purpose Deferral Contribution subaccounts, which will be
distributed to the Participant (or the Participant’s Beneficiary in the case of
death) as of the originally selected Distribution Date even though the
Participant is no longer employed by an Employer.  In the exercise of its
discretion, however, the Plan Administrator may order the distribution of all or
any of said subaccounts at any time following the Participant’s death,
Disability or other termination of employment and prior to the designated
Distribution Date.

 

5.2          HARDSHIP.

 

In the event of an unforeseeable financial emergency, a Participant may make a
written request to the Plan Administrator for a hardship withdrawal from his
Deferral Contributions Account.  The maximum hardship withdrawal shall be the
balance of the Account or Accounts to which such hardship withdrawal is
charged.  For purposes of this Plan, an “unforeseeable financial emergency” is
defined as a severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or a dependent (as
such term is defined in Section 152(a) of the Code) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  The granting of a Participant’s request for a hardship
withdrawal shall be left to the absolute, unfettered discretion of the Plan
Administrator and the Plan Administrator may deny such request even if an
unforeseeable financial emergency clearly exists.  A request for a hardship
withdrawal must be made in writing at least 30 days in advance, on a form
provided by the Plan Administrator, and must be expressed as a specific dollar
amount.  The amount of a hardship withdrawal may not exceed the lesser of the
amount required to meet the Participant’s unforeseeable financial emergency or
the maximum withdrawal referred to above.  A hardship withdrawal will not be
permitted to the extent that the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, liquidation of the
Participant’s assets to the extent that such liquidation would not itself cause
a severe financial hardship, by the cessation of Deferral Contributions, or by a
loan from the Savings Plan.

 

9

--------------------------------------------------------------------------------


 

5.3          ACCELERATION OF BENEFITS.

 

(a)           GENERAL.  A Participant may elect to receive an accelerated
withdrawal from his Deferral Contributions Account by filing an election with
the Plan Administrator on such forms as may be prescribed from time to time by
the Plan Administrator.  If a Participant who is a current Employee makes such
an election, except as otherwise provided below, the Participant shall receive a
single lump sum payment equal to 90% of the Participant’s Deferral Contributions
Account balance.  If a Participant who is no longer an Employee makes such an
election, except as otherwise provided below, the Participant shall receive a
single lump sum payment equal to 80% of the Participant’s Deferral Contributions
Account balance.  For purposes of determining the amount to be distributed, the
Participant’s Deferral Contributions Account shall be valued as of the effective
date of the withdrawal.  The accelerated withdrawal shall be paid as soon as
reasonably possible following the effective date.

 

(b)           FORFEITURE.  A Participant who is a current Employee shall forfeit
the remaining 10% of his Deferral Contributions Account as of the day on which
the accelerated withdrawal is distributed to the Participant.  A Participant who
is a former Employee shall forfeit the remaining 20% or his Deferral
Contributions Account as of the day on which the accelerated withdrawal is
distributed to the Participant.

 

(c)           SUSPENSION OF PARTICIPATION.  If a Participant elects to receive
an accelerated withdrawal, the Participant’s right to make Deferral
Contributions shall be suspended for 12 months from the date the accelerated
withdrawal is paid to the Participant.  Upon expiration of the 12-month
suspension period, the Participant shall be permitted to execute a new election
form and to begin making Deferral Contributions  as of the first day of the
first payroll period in any subsequent Plan Year.

 

5.4          LIMITATION ON DISTRIBUTIONS.

 

To the extent that any payment under this Article, when combined with all other
payments received during the year that are subject to the limitations on
deductibility under Section 162(m) of the Code, exceeds the limitations on
deductibility under Section 162(m) of the Code, such payment shall, in the
discretion of the Plan Administrator, be deferred to a later calendar year. 
Such deferred amounts shall be paid in the next succeeding calendar year,
provided that such payment, when combined with any other payments subject to the
Section 162(m) limitations received during the year, does not exceed the
limitations on deductibility under Section 162(m) of the Code.

 

ARTICLE VI

 

CREDITING OF CONTRIBUTIONS AND EARNINGS

 

6.1          TRANSFER TO TRUSTEE; ALLOCATION OF CONTRIBUTIONS.

 

All Deferral Contributions shall be transmitted to the Trustee by the Company
and the adopting Affiliates as soon as reasonably practicable.  The Deferral
Contributions made by a

 

10

--------------------------------------------------------------------------------


 

Participant shall be credited to the Deferral Contributions Account for that
Participant.  The Plan Administrator shall maintain a separate subaccount within
the Deferral Contributions Account to record the Special Purpose Deferral
Contributions (and any investment earnings or losses attributable to those
Special Purpose Deferral Contributions) that are to be distributed as of each
Distribution Date selected by a Participant. The Plan Administrator also may
maintain such other subaccounts as it deems necessary or desirable.  All
payments from an Account between Valuation Dates shall be charged against the
Account as of the preceding Valuation Date.  The Accounts are bookkeeping
accounts only and the Plan Administrator is not in any way obligated to
segregate assets for the benefit of any Participant.

 

6.2          INVESTMENT EARNINGS OR LOSSES.

 

As of each Valuation Date, the Plan Administrator will determine the positive or
negative earnings for each of the Investment Funds pursuant to Section 6.3(c). 
The Plan Administrator then will determine the portion of the “adjusted balance”
of each of the Participant’s Accounts that is invested in each of the Investment
Funds and will allocate the positive or negative earnings to Participant
Accounts in proportion to the “adjusted balance” for that Account and that
Investment Fund.  For this purpose, the “adjusted balance” of an Account will be
the balance of the Account as of the preceding Valuation Date less all
withdrawals, distributions and other amounts chargeable against the Account
pursuant to any other provisions of this Plan since the prior Valuation Date. 
The earnings adjustments allocated to any Account shall be allocated among the
subaccounts of that Account in the same manner.

 

6.3          INVESTMENT DIRECTION.

 

(a)           INVESTMENT FUNDS.  The Plan Administrator shall designate two or
more Investment Funds in which each Participant shall direct the investment of 
amounts credited to his Accounts. Any of the Investment Funds may be changed
from time to time by the Plan Administrator.

 

(b)           PARTICIPANT DIRECTIONS.

 

(1)           GENERAL.  Upon becoming a Participant in the Plan, each
Participant may direct that all of the amounts attributable to his Accounts be
invested in a single Investment Fund or may direct fractional (percentage)
increments of his Accounts to be invested in such Investment Fund or Investment
Funds as he shall desire, in accordance with such procedures, if any, as may be
established by the Plan Administrator.  As of each Valuation Date, a Participant
may change his designations with respect to future contributions and direct
transfers among Investment Funds by making an election in accordance with such
procedures as may be established by the Plan Administrator.  The designation
will continue until changed in accordance with such procedures.

 

(2)           DEFAULT SELECTION.  In the absence of any designation, a
Participant will be deemed to have directed the investment of all of his
Accounts in the Investment Fund that is most equivalent to the default
investment fund in effect for purposes of the Savings Plan.

 

11

--------------------------------------------------------------------------------


 

(3)           IMPACT OF ELECTION.  The Participant’s selection of Investment
Funds shall serve only as a measurement of the value of the Accounts of said
Participant pursuant to Section 6.2 and Section 6.3(c) and the Plan
Administrator and the Trustee are not required to invest a Participant’s
Accounts in accordance with the Participant’s selections.

 

(c)           RATE OF RETURN.  As soon as possible after each Valuation Date,
the Plan Administrator shall determine the rate of return, positive or negative,
experienced on each of the Investment Funds.  The rate of return determined by
the Plan Administrator in good faith and in its discretion pursuant to this
Section shall be binding and conclusive on the Participant, the Participant’s
Beneficiary and all parties claiming through them.  The Plan Administrator may
delegate the responsibility for calculating the rate of return and the
calculation and allocation of the investment earnings adjustments to the
Accounts to a third party.

 

(d)           CHARGES.  In the exercise of its discretion, the Plan
Administrator may charge one or more of the Participant’s Accounts for the
reasonable expenses of carrying out investment instructions directly related to
the Accounts, as the Plan Administrator deems appropriate.

 

ARTICLE VII

 

VESTING

 

7.1          VESTING.

 

Subject to Section 13.3, a Participant shall have a fully vested and
nonforfeitable interest in his Deferral Contributions Account at all times. 
Effective as of the date of adoption of this amended and restated Plan, each
Participant who is actively employed by an Employer on such date shall have a
fully vested and nonforfeitable interest in his Employer Contributions Accounts.

 

ARTICLE VIII

 

PAYMENT OF BENEFITS

 

8.1          PAYMENT.

 

(a)           TIMING.  With the exception of the distribution or withdrawal of
amounts pursuant to Article V and the distribution of amounts pursuant to
Sections 8.1(c) and (d), no distributions will be made to a Participant prior to
the Participant’s death or termination of employment with the Company and all
Affiliates.  Subject to the provisions of Section 5.1, which deals with the
distribution of the Special Purpose Deferral Contributions subaccounts in a
Participant’s Deferral Contributions Account, following the Participant’s death
or termination of employment, distributions normally will be made as soon as
possible and in any event shall commence within 60 days following the end of the
Plan Year in which the Participant dies or terminates employment.  As provided
in Section 3.2 and Section 3.3, a Participant may elect in his initial or any
revised election form to defer the receipt of distributions until the later of
termination of employment or a specified date.  If such an election has been
made (and, if the

 

12

--------------------------------------------------------------------------------


 

election was made in a revised election form, the election form has been in
effect for the requisite period of time provided in Section 3.3), distributions
to the Participant (or the Participant’s Beneficiary in the case of death) shall
be postponed to the extent necessary to honor such election.

 

(b)           AMOUNT.  When the Participant is eligible to receive a
distribution pursuant to Section 8.1(a), he shall be entitled to a distribution
(in the form provided in accordance with Section 8.2) of the amounts credited to
his Deferral Contributions Account.

 

(c)           SPECIAL PAYMENT PROVISIONS APPLICABLE ON SALE OF AFFILIATE.  A
Participant who is employed by an Affiliate as of the date that the Affiliate
ceases to be an Affiliate for purposes of this Plan shall receive a distribution
of his or her accounts as soon as possible following such date, regardless of
any prior election made by the Participant to defer the receipt of benefits
pursuant to Section 3.2 and Section 3.3.

 

(d)           ACCELERATED PAYMENT OF EMPLOYER CONTRIBUTIONS ACCOUNTS.  Pursuant
to Section 12.3, the Company may reduce, temporarily suspend, or discontinue
contributions under the Plan.  Under the provisions of this Plan as in effect
prior to the adoption of this amended and restated Plan document, the Employer
made Cash Balance Contributions, Matching Contributions, and Profit Sharing
Contributions on behalf of its eligible Employees.  These contributions were
allocated to the Participants’ Cash Balance Contributions Accounts, Matching
Contributions Accounts, and Profit Sharing Contributions Accounts.  Effective as
of January 1, 2003, all Employer contributions have been discontinued.  Pursuant
to the authority conferred upon it pursuant to Sections 12.3 and 13.9, the
Company, acting as Plan Administrator, has decided to accelerate the payment of
the Employer Contributions Accounts.  To the extent practical, the amounts
credited to the Employer Contributions Accounts of all Participants shall be
distributed in a single lump sum on or before December 31, 2003.

 

8.2          METHOD OF PAYMENT.

 

Any payments from a Participant’s Accounts shall be made either in a lump sum in
cash, or in cash payments in substantially equal annual installments over a
period certain not exceeding 10 years, such method of payment to be elected by
the Participant in his initial election form or in any revised election form
that has been in effect for the requisite period of time specified in Section
3.3.  If installment payments are made, the provisions of Sections 6.2 and 6.3
shall continue to apply to the unpaid balance.  Unless a Participant has
affirmatively elected to receive payments in installments over a period of 10
years or less, the Participant’s Accounts shall be distributed in one lump sum. 
If a Participant is married at the time an election form or a revised election
form is filed, an election to receive payments in other than a lump sum shall be
ineffective unless the Participant’s spouse consents to such election on a form
prescribed by or acceptable to the Plan Administrator for that purpose.

 

8.3          BENEFICIARY DESIGNATIONS.

 

In the event of the death of the Participant, the Participant’s interest in his
Accounts shall be paid to the Participant’s Beneficiary.  Each Participant shall
have the right to designate, on

 

13

--------------------------------------------------------------------------------


 

forms supplied by and delivered to the Plan Administrator, a Beneficiary or
Beneficiaries to receive his benefits hereunder in the event of the
Participant’s death.  If the Participant is married at the time the Beneficiary
Designation is filed, the designation will be ineffective unless the designation
names the spouse as the Beneficiary of at least 50% of the Participant’s
Accounts or the Participant’s spouse consents to the designation.  If a
Participant marries after a Beneficiary Designation is filed, the designation
will no longer be effective.  Subject to the spousal consent requirements noted
above, each Participant may change his Beneficiary designation from time to time
in the manner described above.  Upon receipt of such designation by the Plan
Administrator, such designation or change of designation shall become effective
as of the date of the notice, whether or not the Participant is living at the
time the notice is received.  There shall be no liability on the part of the
Employer, the Plan Administrator or the Trustee with respect to any payment
authorized by the Plan Administrator in accordance with the most recent valid
Beneficiary designation of the Participant in its possession before receipt of a
more recent and valid Beneficiary designation.  If no designated Beneficiary is
living when benefits become payable, or if there is no validly designated
Beneficiary, the Beneficiary shall be the Participant’s estate.  If the
designated Beneficiary dies after the payment of benefits begin, then the
Beneficiary for the remainder of the benefits payable shall be the estate of the
Beneficiary.

 

8.4          LIMITATION ON DISTRIBUTIONS.

 

Distributions made under this Article shall be subject to the same limitations
set forth in Section 5.4 of the Plan.

 

ARTICLE IX

 

ADMINISTRATION OF THE PLAN

 

9.1          ADOPTION OF TRUST.

 

The Company shall enter into a Trust Agreement with the Trustee, which Trust
Agreement shall form a part of this Plan and is hereby incorporated herein by
reference.

 

9.2          POWERS OF THE PLAN ADMINISTRATOR.

 

(a)           GENERAL POWERS OF PLAN ADMINISTRATOR.  The Plan Administrator
shall have the power and discretion to perform the administrative duties
described in this Plan or required for proper administration of the Plan and
shall have all powers necessary to enable it to properly carry out such duties. 
Without limiting the generality of the foregoing, the Plan Administrator shall
have the power and discretion to construe and interpret this Plan, to hear and
resolve claims relating to the Plan and to decide all questions and disputes
arising under the Plan.  The Plan Administrator shall determine, in its
discretion, the service credited to the Participants, the status and rights of a
Participant, and the identity of the Beneficiary or Beneficiaries entitled to
receive any benefits payable on account of the death of a Participant.

 

14

--------------------------------------------------------------------------------


 

(b)           PARTICIPATION.  The Plan Administrator also shall have the
discretion to exclude employees from participation in the Plan and to
discontinue a Participant’s participation in the Plan.

 

(c)           DISTRIBUTIONS.  All benefit disbursements by the Trustee shall be
made upon the instructions of the Plan Administrator.

 

(d)           DECISIONS CONCLUSIVE.  The decisions of the Plan Administrator
upon all matters within the scope of its authority shall be binding and
conclusive upon all persons.

 

(e)           REPORTING.  The Plan Administrator shall file all reports and
forms lawfully required to be filed by the Plan Administrator and shall
distribute any forms, reports or statements to be distributed to Participants
and others.

 

(f)            INVESTMENTS.  The Plan Administrator shall keep itself advised
with respect to the investment of the Trust Fund.

 

(g)           ELECTRONIC ADMINISTRATION.  The Plan Administrator shall have the
authority to employ alternative means (including, but not limited to,
electronic, internet, intranet, voice response, or telephonic) by which
Participants may submit their elections and forms required for participation in,
and the administration of, this Plan.

 

9.3          CREATION OF COMMITTEE.

 

As a general rule, a committee shall perform the Company’s duties as Plan
Administrator.  Nevertheless, the Company reserves to itself, as the formal Plan
Administrator, the power to accelerate the distribution of the Employee
Contributions Accounts pursuant to Sections 12.3 and 13.9.  The committee shall
consist of at least two members, and they shall hold office during the pleasure
of the Board of Directors.  Unless and until the Company appoints other
individuals to serve on this committee, the committee members shall be the
members of the Company’s Benefits Administration Committee as they may change
from time to time.  The committee members shall serve without compensation but
shall be reimbursed for all expenses by the Company.  The committee shall
conduct itself in accordance with the provisions of this Section 9.  The members
of the committee may resign with 30 days notice in writing to the Company and
may be removed immediately at any time by written notice from the Company.

 

9.4          CHAIRMAN AND SECRETARY.

 

The committee shall elect a chairman from among its members and shall select a
secretary who is not required to be a member of the committee and who may be
authorized to execute any document or documents on behalf of the committee.  The
secretary of the committee or his designee shall record all acts and
determinations of the committee and shall preserve and retain custody of all
such records, together with such other documents as may be necessary for the
administration of this Plan or as may be required by law.

 

15

--------------------------------------------------------------------------------


 

9.5          APPOINTMENT OF AGENTS.

 

The committee may appoint such other agents, who need not be members of the
committee, as it may deem necessary for the effective performance of its duties,
whether ministerial or discretionary, as the committee may deem expedient or
appropriate.  The compensation of any agents who are not employees of the
Company shall be fixed by the committee within any limitations set by the Board
of Directors.

 

9.6          MAJORITY VOTE AND EXECUTION OF INSTRUMENTS.

 

In all matters, questions and decisions, the action of the committee shall be
determined by a majority vote of its members.  They may meet informally (which
may include attendance by conference call) or take any ordinary action without
the necessity of meeting as a group.  All instruments executed by the committee
shall be executed by a majority of its members or by any member of the committee
designated to act on its behalf.  The committee may adopt such bylaws and
regulations as it deems desirable for the conduct of its affairs.

 

9.7          ALLOCATION OF RESPONSIBILITIES.

 

The committee may allocate responsibilities among its members or designate other
persons to act on its behalf.  Any allocation or designation, however, must be
set forth in writing and must be retained in the permanent records of the
committee.

 

9.8          CONFLICT OF INTEREST.

 

No member of the committee who is a Participant shall take any part in any
action in connection with his participation as an individual.  Such action shall
be voted or decided by the remaining members of the committee.

 

9.9          ACTION TAKEN BY COMPANY.

 

Any action to be taken by the Company shall be taken by resolution adopted by
the Board of Directors; provided, however, that by resolution the Board of
Directors may delegate to any committee of the Board, any committee of officers
or other employees, or any officer of the Company the authority to take any
actions hereunder.

 

9.10        DELEGATIONS OF AUTHORITY.

 

All delegations of responsibility set forth in this document regarding the
determination of benefits and the interpretation of the terms of the Plan confer
discretionary authority upon the Plan Administrator; provided, however, that the
Plan Administrator shall not retain any such discretionary authority after a
Change of Control occurs.

 

16

--------------------------------------------------------------------------------


 

9.11        INDEMNIFICATION.

 

To the extent permitted by law, the Company shall and does hereby jointly and
severally indemnify and agree to hold harmless the employees, officers and
directors of it and its Affiliates who serve in fiduciary or other capacities
with respect to the Plan from all loss, damage, or liability, joint or several,
including payment of expenses in connection with defense against any such claim,
for their acts, omissions and conduct, and for the acts, omissions or conduct of
their duly appointed agents, which acts, omissions or conduct constitute or are
alleged to constitute a breach of such individual’s fiduciary or other
responsibilities under ERISA or any other law, except for those acts, omissions,
or conduct resulting from his own willful misconduct, willful failure to act, or
gross negligence; provided, however, that if any party would otherwise be
entitled to indemnification hereunder in respect of any liability and such party
shall be insured against loss as a result of such liability by any insurance
contract or contracts, such party shall be entitled to indemnification hereunder
only to the extent by which the amount of such liability shall exceed the amount
thereof payable under such insurance contract or contracts.

 

ARTICLE X

 

CLAIMS REVIEW PROCEDURE

 

10.1        CLAIMS.

 

(a)           FILING OF CLAIM.  A Participant or Beneficiary entitled to
benefits need not file a written claim to receive benefits.  If a Participant,
Beneficiary or any other person is dissatisfied with the determination of his
benefits, eligibility, participation or any other right or interest under this
Plan, such person may file a written statement setting forth the basis of the
claim with the Plan Administrator in a manner prescribed by the Plan
Administrator.  In connection with the determination of a claim, or in
connection with the review of a denied claim, the claimant may examine this Plan
and any other pertinent documents generally available to Participants relating
to the claim and such Participant may submit written comments, documents,
records and other information relating to the claim for benefits.

 

(b)           NOTICE OF DECISION.  A written notice of the disposition of any
such claim shall be furnished to the claimant within ninety (90) days after the
claim is filed with the Plan Administrator, provided that the Plan Administrator
may have an additional period of up to ninety (90) days to decide the claim if
it determines that special circumstances require an extension of time to decide
the claim and it advises the claimant in writing of the need for an extension
(including an explanation of the special circumstances requiring the extension)
and the date on which it expects to decide the claim.  The notice of disposition
of a claim shall set forth:

 

(1)           the specific reason(s) for denial of the claim;

 

(2)           reference to the specific Plan provisions upon which the
determination is based;

 

17

--------------------------------------------------------------------------------


 

(3)           a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(4)           an explanation of the Plan’s appeal procedure, and an explanation
of the time limits applicable to the Plan’s appeal procedures, including a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.

 

10.2        APPEALS.

 

(a)           FILING OF APPEAL.  Within sixty (60) days after receiving the
written notice of the Plan Administrator’s disposition of the claim, the
claimant, or the claimant’s duly authorized representative, may request in
writing that the Plan Administrator review the denied claim.  The claimant may
submit a written statement of his claim (including any written comments,
documents, records and other information relating to the claim) and the reasons
for granting the claim.  The Plan Administrator shall have the right to request
of and receive from a claimant such additional information, documents or other
evidence as the Plan Administrator may reasonably require.  If the claimant does
not request a review of the denied claim within sixty (60) days after receiving
written notice of the Plan Administrator’s disposition of the claim, the
claimant shall be deemed to have accepted the Plan Administrator’s written
disposition, unless the claimant shall have been physically or mentally
incapacitated so as to be unable to request review within the sixty (60) day
period.  The claimant will be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, with such relevance
to be determined in accordance with paragraph (c); and the review shall take
into account all comments, documents, records and other information submitted by
the claimant relating to the claim, without regard to whether such documents,
records or other information were submitted or considered in the initial benefit
determination.

 

(b)           DECISION FOLLOWING APPEAL.  A decision on appeal shall be rendered
in writing by the Plan Administrator ordinarily not later than sixty (60) days
after the claimant requests review of a denied claim, and a written copy of such
decision shall be delivered to the claimant.  If special circumstances require
an extension of the ordinary period, the Plan Administrator shall so notify the
claimant of the extension with such notice containing an explanation of the
special circumstances requiring the extension and the date by which the Plan
Administrator expects to render a decision.  Any such extension shall not extend
beyond sixty (60) days after the end of the ordinary period.  The denial notice
referred to in the first sentence of this paragraph (b) shall set forth:

 

(1)           the specific reason(s) for denial of the claim;

 

(2)           reference to the specific Plan provisions upon which the denial is
based;

 

(3)           a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information

 

18

--------------------------------------------------------------------------------


 

relevant to the claimant’s claim for benefits, such relevance to be determined
in accordance with Section 10.2(c), below; and

 

(4)           a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.

 

(c)           RELEVANCE.  For purposes of Sections 10.1 and 10.2,  documents,
records, or other information shall be considered “relevant” to a claimant’s
claim for benefits if such documents, records or other information:

 

(1)           were relied upon in making the benefit determination;

 

(2)           were submitted, considered, or generated in the course of making
the benefit determination, without regard to whether such documents, records or
other information were relied upon in making the benefit determination; or

 

(3)           demonstrate compliance with the administrative processes and
safeguards required pursuant to Sections 10.1 and 10.2 regarding the making of
the benefit determination.

 

(d)           DECISIONS FINAL; PROCEDURES MANDATORY.  To the extent permitted by
law, a decision on review by the Plan Administrator shall be binding and
conclusive upon all persons whomsoever.  To the extent permitted by law,
completion of the claims procedures described in this Section shall be a
mandatory precondition that must be complied with prior to commencement of a
legal or equitable action in connection with the Plan by a person claiming
rights under the Plan or by another person claiming rights through such a
person.  The Plan Administrator may, in its sole discretion, waive these
procedures as a mandatory precondition to such an action.

 

(e)           TIME FOR FILING LEGAL OR EQUITABLE ACTION.  Any legal or equitable
action filed in connection with the Plan by a person claiming rights under the
Plan or by another person claiming rights through such a person must be
commenced not later than the earlier of: (1) the shortest applicable statute of
limitations provided by law; or (2) two (2) years from the date the written copy
of the Plan Administrator’s decision on review is delivered to the claimant in
accordance with Section 10.2(b).

 

ARTICLE XI

 

LIMITATION ON ASSIGNMENT; PAYMENTS TO LEGALLY INCOMPETENT DISTRIBUTEE;
CORRECTIONS

 

11.1        ANTI-ALIENATION CLAUSE.

 

No benefit which shall be payable under the Plan to any person shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, transfer,
assign, pledge, encumber, charge or otherwise dispose of the same shall be
void.  No benefit shall in any manner be subject to the debts,

 

19

--------------------------------------------------------------------------------


 

contracts, liabilities, engagements or torts of any person, nor shall it be
subject to attachment or legal process for or against any person, except to the
extent as may be required by law.

 

11.2        PERMITTED ARRANGEMENTS.

 

Section 11.1 shall not preclude arrangements for the withholding of taxes from
benefit payments, arrangements for the recovery of benefit overpayments, or
arrangements for direct deposit of benefit payments to an account in a bank,
savings and loan association or credit union (provided that such arrangement is
not part of an arrangement constituting an assignment or alienation).

 

11.3        PAYMENT TO MINOR OR INCOMPETENT.

 

Whenever any benefit which shall be payable under the Plan is to be paid to or
for the benefit of any person who is then a minor or determined by the Plan
Administrator to be incompetent by qualified medical advice, the Plan
Administrator need not require the appointment of a guardian or custodian, but
shall be authorized to cause the same to be paid over to the person having
custody of the minor or incompetent, or to cause the same to be paid to the
minor or incompetent without the intervention of a guardian or custodian, or to
cause the same to be paid to a legal guardian or custodian of the minor or
incompetent if one has been appointed or to cause the same to be used for the
benefit of the minor or incompetent.

 

11.4        UNDERPAYMENT OR OVERPAYMENT OF BENEFITS.

 

In the event that, through mistake or computational error, benefits are
underpaid or overpaid, there shall be no liability for any more than the correct
amount of benefits under the Plan.  Overpayments may be deducted from future
payments under the Plan, and underpayment may be added to future payments under
the Plan.  In lieu of receiving reduced benefits under the Plan, a Participant
or Beneficiary may elect to make a lump sum repayment of any overpayment.

 

ARTICLE XII

 

AMENDMENT, MERGER AND TERMINATION

 

12.1        AMENDMENT.

 

The Company shall have the right at any time, by an instrument in writing duly
executed, acknowledged and delivered to the Plan Administrator, to modify, alter
or amend this Plan, in whole or in part, prospectively or retroactively;
provided, however, that the duties and liabilities of the Plan Administrator or
the Trustee hereunder shall not be substantially increased without its written
consent; and provided further that the amendment shall not reduce any
Participant’s interest in the Plan, calculated as of the date on which the
amendment is adopted.  The agreements referred to in Section 13.3 shall not be
deemed to violate the last clause of the preceding sentence.

 

20

--------------------------------------------------------------------------------


 

12.2        MERGER OR CONSOLIDATION OF COMPANY.

 

The Plan shall not be automatically terminated by the Company’s acquisition by
or merger into any other employer, but the Plan shall be continued after such
acquisition or merger if the successor employer elects and agrees to continue
the Plan.  All rights to amend, modify, suspend, or terminate the Plan shall be
transferred to the successor employer, effective as of the date of the merger. 
If an Employer other than the Company is acquired by or merged into any
organization other than an Affiliate, the Plan shall be terminated as to the
acquired Employer unless the Company and the acquiror agree otherwise in
writing.

 

12.3        TERMINATION OF PLAN OR DISCONTINUANCE OF CONTRIBUTIONS.

 

It is the expectation of the Company and each of the Employers that this Plan
will be continued indefinitely.  However, continuance of the Plan is not assumed
as a contractual obligation of the Company or any other Employer, and the right
is reserved at any time to terminate this Plan or to reduce, temporarily
suspend, or discontinue contributions hereunder.  If the Plan is terminated or
contributions are reduced, temporarily suspended, or discontinued with respect
to all Employers or any one or more Employers, the Accounts of the affected
Participants will continue to be held pursuant to the Plan until the date or
dates on which such Accounts would have become distributable had the Plan not
been terminated or had contributions not been reduced, temporarily suspended, or
discontinued.  In the exercise of its discretion, however, the Plan
Administrator may direct that the Accounts of any Participant affected by the
termination of the Plan as to all Employers or a particular Employer, or the
reduction, temporary suspension, or discontinuance of contributions, be
distributed as of an earlier date or dates.

 

ARTICLE XIII

 

GENERAL PROVISIONS

 

13.1        LIMITATION ON PARTICIPANTS’ RIGHTS.

 

Participation in the Plan shall not give any Participant the right to be
retained in the employ of the Company or any Affiliate or any right or interest
in the Trust Fund other than as herein provided.  The Company and each Affiliate
reserves the right to dismiss any Participant without any liability for any
claim either against the Trust Fund, except to the extent herein provided, or
against the Company or Affiliate.

 

13.2        STATUS OF PARTICIPANTS AS UNSECURED CREDITORS.

 

Each Participant is an unsecured creditor of the Company or the Affiliate that
employs the Participant and, except for the assets placed in the Trust Fund as
provided in this Plan, no assets of the Company or any Affiliate will be
segregated from the general assets of the Company or any Affiliate for the
payment of benefits under this Plan. If the Company or any Affiliate acquires
any insurance policies or other investments to assist it in meeting its
obligations to Participants, those policies or other investments will
nonetheless remain part of the general assets of the Company or Affiliate.

 

21

--------------------------------------------------------------------------------


 

13.3        CANCELLATION OR REDUCTION OF ACCOUNTS.

 

An Employer and one of its Participants may agree from time to time to reduce
(but not below zero) the amount credited to the Participant’s Account under this
Plan.  Any such agreement must be in writing,  must be signed by the Participant
and the Employer, shall relate only to amounts credited to the Participant’s
Account and shall not circumvent the provisions of Sections 3.3, 8.1, or 8.2
regarding the timing or manner of distributions from this Plan.

 

13.4        EXCEPTION TO CONTRIBUTION RULE.

 

Neither the Company nor any other Employer shall have any obligation to transfer
Deferral Contributions made by the Participants to the Trust Fund, if and so
long as the assets of the Trust Fund exceed the aggregate Account Balances of
all Participants.  The provisions of this Section 13.4 supersede the provisions
of Section 4.1 or any other provision of this Plan that purports to require the
Company or any other Employer to transfer amounts to the Trust Fund.

 

13.5        STATUS OF TRUST FUND.

 

The Trust Fund is being established to assist the Company and the adopting
Affiliates in meeting their obligations to the Participants and to provide the
Participants with a measure of protection in certain limited instances.  In
certain circumstances described in the Trust Agreement, the assets of the Trust
Fund may be used for the benefit of the Company’s or an Affiliate’s creditors
and, as a result, the Trust Fund is considered to be part of the Company’s and
adopting Affiliate’s general assets.  Benefit payments due under this Plan shall
either be paid from the Trust Fund or from the Company’s or Affiliate’s general
assets as directed by the Plan Administrator.  Despite the establishment of the
Trust Fund, it is intended that the Plan be considered to be “unfunded” for
purposes of ERISA and the Code.

 

13.6        FUNDING UPON A CHANGE OF CONTROL.

 

Prior to the day on which a Change of Control occurs, if for any reason the
assets of the Trust Fund are less than the aggregate Account Balances of all
Participants, the Company shall transfer an amount equal to the deficiency to
the Trustee of the Trust.  If it is discovered at any time that the amount
initially transferred is less than the total amount called for by the preceding
sentence, the shortfall shall be transferred to the Trustee immediately upon the
discovery of such error.

 

13.7        UNIFORM ADMINISTRATION.

 

Whenever in the administration of the Plan any action is required by the Plan
Administrator, such action shall be uniform in nature as applied to all persons
similarly situated.

 

22

--------------------------------------------------------------------------------


 

13.8        HEIRS AND SUCCESSORS.

 

All of the provisions of this Plan shall be binding upon all persons who shall
be entitled to any benefits hereunder, and their heirs and legal
representatives.

 

13.9        NO LIABILITY FOR ACCELERATION OF PAYMENTS.

 

Under the Plan, Participants are allowed, to a certain extent, to designate the
dates on which distributions are to be made to them.  The Plan Administrator,
however, also has the right, in the exercise of its discretion, to accelerate
payments.  By accepting the benefits offered by the Plan, each Participant (and
each Beneficiary claiming through a Participant) acknowledges that the Plan
Administrator may override the Participant’s elections and agrees that neither
the Participant nor any Beneficiary shall have any claim against the Plan
Administrator, the Trustee, or any Employer if distributions are made earlier
than anticipated by the Participant due to the Plan Administrator’s exercise of
its discretion to accelerate payments.

 

To signify its adoption of this restated Plan document, the Company has caused
this restatement of the Plan to be executed by a duly authorized officer of the
Company on this       day of December, 2003.

 

 

ACCURIDE CORPORATION

 

 

 

 

By

 

 

 

 

 

 

 

Its

 

 

23

--------------------------------------------------------------------------------


 

ACCURIDE CORPORATION

SUPPLEMENTAL SAVINGS PLAN

 

(As amended and restated effective January 1, 2003)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

PREAMBLE

 

 

 

 

ARTICLE II

DEFINITIONS

 

 

 

 

2.1

DEFINITIONS.

 

 

 

 

2.2

CONSTRUCTION.

 

 

 

 

ARTICLE III

ELIGIBILITY

 

 

 

 

3.1

SELECTION OF PARTICIPANTS.

 

 

 

 

3.2

PARTICIPATION ELECTIONS.

 

 

 

 

3.3

REVISED ELECTIONS.

 

 

 

 

3.4

DISCONTINUANCE OF PARTICIPATION

 

 

 

 

3.5

ADOPTION BY AFFILIATES

 

 

 

 

3.6

CHANGE IN AFFILIATE STATUS.

 

 

 

 

3.7

SPECIAL ARRANGEMENTS

 

 

 

 

ARTICLE IV

CONTRIBUTIONS

 

 

 

 

4.1

PARTICIPANT CONTRIBUTIONS

 

 

 

 

4.2

EMPLOYER CONTRIBUTIONS

 

 

 

 

ARTICLE V

IN-SERVICE DISTRIBUTIONS AND WITHDRAWALS

 

 

 

 

5.1

SPECIAL PURPOSE DEFERRAL CONTRIBUTIONS.

 

 

 

 

5.2

HARDSHIP.

 

 

 

 

5.3

ACCELERATION OF BENEFITS.

 

 

 

 

5.4

LIMITATION ON DISTRIBUTIONS.

 

 

 

 

ARTICLE VI

CREDITING OF CONTRIBUTIONS AND EARNINGS

 

 

 

 

6.1

TRANSFER TO TRUSTEE; ALLOCATION OF CONTRIBUTIONS

 

 

 

 

6.2

INVESTMENT EARNINGS OR LOSSES

 

 

 

 

6.3

INVESTMENT DIRECTION

 

 

 

 

ARTICLE VII

VESTING

 

 

 

 

7.1

VESTING

 

 

 

 

ARTICLE VIII

PAYMENT OF BENEFITS

 

 

 

 

8.1

PAYMENT

 

 

 

 

8.2

METHOD OF PAYMENT

 

 

i

--------------------------------------------------------------------------------


 

8.3

BENEFICIARY DESIGNATIONS

 

 

 

 

8.4

LIMITATION ON DISTRIBUTIONS

 

 

 

 

ARTICLE IX

ADMINISTRATION OF THE PLAN

 

 

 

 

9.1

ADOPTION OF TRUST

 

 

 

 

9.2

POWERS OF THE PLAN ADMINISTRATOR

 

 

 

 

9.3

CREATION OF COMMITTEE

 

 

 

 

9.4

CHAIRMAN AND SECRETARY

 

 

 

 

9.5

APPOINTMENT OF AGENTS

 

 

 

 

9.6

MAJORITY VOTE AND EXECUTION OF INSTRUMENTS

 

 

 

 

9.7

ALLOCATION OF RESPONSIBILITIES

 

 

 

 

9.8

CONFLICT OF INTEREST

 

 

 

 

9.9

ACTION TAKEN BY COMPANY

 

 

 

 

9.10

DELEGATIONS OF AUTHORITY

 

 

 

 

9.11

INDEMNIFICATION

 

 

 

 

ARTICLE X

CLAIMS REVIEW PROCEDURE

 

 

 

 

10.1

CLAIMS

 

 

 

 

10.2

APPEALS

 

 

 

 

ARTICLE XI

LIMITATION ON ASSIGNMENT; PAYMENTS TO LEGALLY INCOMPETENT DISTRIBUTEE;
CORRECTIONS

 

 

 

 

11.1

ANTI-ALIENATION CLAUSE

 

 

 

 

11.2

PERMITTED ARRANGEMENTS

 

 

 

 

11.3

PAYMENT TO MINOR OR INCOMPETENT

 

 

 

 

11.4

UNDERPAYMENT OR OVERPAYMENT OF BENEFITS

 

 

 

 

ARTICLE XII

AMENDMENT, MERGER AND TERMINATION

 

 

 

 

12.1

AMENDMENT

 

 

 

 

12.2

MERGER OR CONSOLIDATION OF COMPANY

 

 

 

 

12.3

TERMINATION OF PLAN OR DISCONTINUANCE OF CONTRIBUTIONS

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XIII

GENERAL PROVISIONS

 

 

 

 

13.1

LIMITATION ON PARTICIPANTS’ RIGHTS

 

 

 

 

13.2

STATUS OF PARTICIPANTS AS UNSECURED CREDITORS

 

 

 

 

13.3

CANCELLATION OR REDUCTION OF ACCOUNTS

 

 

 

 

13.4

EXCEPTION TO CONTRIBUTION RULE

 

 

 

 

13.5

STATUS OF TRUST FUND

 

 

 

 

13.6

FUNDING UPON A CHANGE OF CONTROL

 

 

 

 

13.7

UNIFORM ADMINISTRATION

 

 

 

 

13.8

HEIRS AND SUCCESSORS

 

 

 

 

13.9

NO LIABILITY FOR ACCELERATION OF PAYMENTS

 

 

iii

--------------------------------------------------------------------------------